UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-6524


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SERGIO MUJICA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:09-cr-00015-SGW-RSB-1; 5:12-cv-80452-SGW-
RSB)


Submitted:   October 1, 2013                 Decided:   November 5, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sergio Mujica, Appellant Pro Se.      Sharon Burnham, Craig Jon
Jacobsen,   I,  Assistant   United  States  Attorneys,  Roanoke,
Virginia; Grayson A. Hoffman, Assistant United States Attorney,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sergio        Mujica    seeks   to    appeal    the   district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Mujica has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

grant Mujica’s motion to amend or correct the informal brief and

request for a certificate of appealability.                       We dispense with



                                            2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3